409 So. 2d 568 (1982)
STATE of Louisiana
v.
James D. CANNON, Jr.
No. 81-KA-1589.
Supreme Court of Louisiana.
January 25, 1982.
William J. Guste, Jr., Atty. Gen., Barbara Rutledge, Asst. Atty. Gen., Duncan Kemp, Dist. Atty., James Kuhn, Abbott J. Reeves, Asst. Dist. Attys., for plaintiff-appellee.
AndrEe LePlace and C. Alvin Tyler, Baton Rouge, for defendant-appellant.
MARVIN, Justice Ad Hoc.[*]
This defendant pleaded guilty to the reckless operation of a motor vehicle and to possession of marijuana and appeals his sentence to two years at hard labor. LRS 14:99, LRS 40:966(D).
*569 The bill of information, after reciting these two counts, contains the abbreviation, "Misd.", which we interpret to mean misdemeanor. The bill does not include the charge that defendant had been previously convicted of the same offense. The prosecution for multiple offender possession of marijuana must include this charge. CCrP 483, State v. Bouzigard, 286 So. 2d 633 (La. 1973).
It is ordered that the sentence imposed be set aside as illegal and the case is remanded with instructions to sentence defendant in accord with LRS 40:966(D)(1), CCrP 894.1.
NOTES
[*]  Judges Pike Hall, Jr., Charles A. Marvin, and Jasper E. Jones, of the Court of Appeal, Second Circuit, participated in this decision as associate justices ad hoc, joined by Chief Justice John A. Dixon, Jr., and Associate Justices Walter F. Marcus, Jr., Fred A. Blanche, Jr., and Harry T. Lemmon.